Citation Nr: 0016378	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1992.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which, among other things, increased the 
disability evaluation for the service-connected lumbosacral 
strain to 10 percent, effective September 29, 1995.  In 
rating decisions dated in November 1996 and July 1999, the RO 
increased the disability evaluation to 20 percent and 40 
percent, respectively, effective from September 29, 1995.  By 
rating decision in July 1999, the service-connected low back 
disability was recharacterized as muscle strain and 
degenerative disc disease.

This case was previously before the Board and was remanded to 
the RO in March 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is manifested by pain 
radiating to the left leg, productive of severe limitation of 
motion of the lumbar spine, and no more than severe 
intervertebral disc syndrome.

3.  The veteran is in receipt of the highest schedular rating 
assignable for lumbosacral strain.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back muscle strain and degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5286, 5289, 5292, 
5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  The veteran 
has been afforded VA examinations, and private and VA 
treatment reports are of record.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

By a rating decision in May 1993, service connection was 
established for lumbosacral strain, evaluated as 
noncompensable, effective from May 1, 1992.  This appeal 
stems from the adjudication of a reopened increased rating 
claim received on October 23, 1995.

Private clinical reports dated in September and October 1995 
reveal the veteran complained of back pain with numbness of 
the left leg.  The report of a September 1995 CT (computed 
tomography) scan of the lumbar spine noted findings including 
of a minimal bulge at the L4-5 level and central disc 
protrusion at the L5-S1 level which did not appear to affect 
the S1 nerve roots or the thecal sac.  In a statement dated 
October 4, 1995, a private physician opined the veteran's 
complaint of burning left leg pain, and physical examination 
finding of tenderness over the exit of the lateral femoral 
cutaneous nerve at the inguinal ligament, were unrelated to 
the bulging disc at L5-S1.  There was sensory loss noted over 
the L2 distribution or the distribution of the lateral 
femoral cutaneous nerve.  A report of an October 1995 MRI 
(magnetic resonance imaging) noted findings including a tiny 
central protrusion/extrusion at the L5-S1 level.  When seen 
later that same month, the veteran complained of more 
numbness in his leg, and "maybe worse pain."  He reported 
"a little bit" more back pain above the iliac crest on the 
left side, and "iffy" weakness of the quadriceps and 
adductors of the thigh on the left.  

On VA orthopedic examination in November 1995, the veteran 
demonstrated normal posture and gait.  He complained of 
increased back pain and paresthesia involving the left lower 
extremity, below the hip joint.  The musculature of the back 
was well-developed.  Palpation of the spine revealed no 
tenderness, nor palpable abnormality.  There was no 
limitation of motion of the low back except for extension 
which showed an approximate 10 percent limitation secondary 
to subjective pain.  Reflexes of the lower extremities were 
normal.  There appeared to be no sensory deficits involving 
either lower extremity.  Pulses were normal as was muscle 
strength.  Straight leg raising was negative bilaterally.  

A private electromyography and nerve conduction study, 
conducted in November 1995, revealed active L5 or S1 
radiculopathy on the left.  Private treatment reports dated 
in November and December 1995 reflect continued complaint of 
back pain radiating to the left leg for which physical 
therapy and conservative treatment were prescribed. 

VA treatment records in 1996 reflect treatment for low back 
pain.  A report of clinical evaluation in January 1996 noted 
that an MRI showed L5-S1 disc protrusion without nerve 
impingement.  No nerve deficits were identified.  Straight 
leg raising was positive.  The veteran reported no major 
improvement with physical therapy.  In April 1996, he 
complained of worsening back pain, mainly on the left side.  
There was also a reported numbness extending from the left 
hip.  It was decided that a Lidocaine injection series should 
be initiated.  His prescription was changed to Elavil.  Two 
weeks later, he reported that he was sleeping better with 
Elavil.  He was given the first Lidocaine injection 
treatment.  A week later, he indicated that the injection had 
decreased the pain for about two days.  A second injection 
treatment was given in May 1996.  

In September 1996, the veteran testified at a RO hearing that 
he had been issued a back brace, a cane and a TENS unit by 
VA.  He indicated that he has had an epidural block which 
helped a little but not for long.  He reported spasms in his 
back and no feeling in his upper left leg.  He stated he 
could not walk for more than five minutes before he started 
having problems, and could not walk or stand on concrete.  
See September 1996 hearing transcript.  

VA clinical reports dated in 1997 and 1998 reflect the 
veteran had continued complaints of low back and left leg 
pain, when the reported findings were noted to suggest 
chronic L5/S1 radiculopathy.  Findings on an October 1997 
electromyography and nerve conduction study suggested a 
chronic L5/S1 radiculopathy.  There was no evidence of 
progression or active denervation, or peripheral 
exonal/demyelinating injury or myopathy.  It is shown that he 
was seen at the pain clinic and participated in a pain 
support group.  He used a TENS unit, pain medication, and 
physical therapy. 

The report of an October 1998 VA examination reflects that 
the veteran complained of intermittent back pain on a daily 
basis.  He reported he had not worked since September 1995 
due to the back pain.  He stated he could not walk or stand 
for prolonged times on concrete floors and had difficulty 
bending and stooping because of pain.  He indicated that he 
had worn a TENS unit over his back for the last couple of 
years.  Clinically, the veteran did not appear to be in any 
distress.  He did have four TENS unit pads over his low back 
area.  He did walk in with a cane.  He went from the sitting 
to the standing position fairly well.  He walked with a 
slight limp on the left side because of pain over the left 
buttock and hip area.  He could stand on his tip toes and 
heels well.  There was minimal discomfort and pain with 
palpation of the back area.  He could forward flex to 60 
degrees and hyperextend to the neutral position with pain 
over the back.  He laterally bent 20 degrees to the left and 
right with pain over the back.  Straight leg raising caused 
pain over the back only.  The reflexes of the lower 
extremities were equal.  The motor power and sensation of the 
lower extremity were normal.  The diagnosis was chronic back 
pain due to chronic muscle ligament strain over the back and 
degenerative disc disease.  The examiner noted that the 
veteran did not have any neurological deficits or positive 
findings over the lower extremity.  The examiner felt that 
the veteran's condition had been essentially the same for the 
last three years.  

The veteran's low back disability is currently evaluated as 
40 percent disabling.  This is the highest schedular 
evaluation that may be assigned under either Diagnostic Code 
5292 for severe limitation of motion of the lumbar spine, or 
Diagnostic Code 5295 for severe lumbosacral strain.  The 
veteran may also be evaluated under Diagnostic Code 5293 of 
the Rating Schedule.  Diagnostic Code 5293 provides that for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, a 40 percent evaluation is 
warranted.  For pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

A rating greater than that currently in effect is also 
available where there is complete bony fixation, or 
ankylosis, of the spine (diagnostic code 5286); unfavorable 
ankylosis of the lumbar spine (diagnostic code 5289); or 
residuals of a fractured vertebra (diagnostic code 5285).  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289.  See West 
v. Brown, 6 Vet.App. 35, 39 (1993) (absent contrary 
expression by claimant, VA must consider entitlement to all 
available ratings for service-connected condition).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, recognition 
must also be accorded limitation of motion due to pain, 
weakened movement, excess fatigability, or incoordination. 
i.e. functional impairment.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995).

Since there is no evidence of fractured vertebrae, diagnostic 
code 5285 is not applicable.  Since there is no evidence of 
complete bony fixation of the spine, diagnostic code 5286 is, 
similarly, not applicable.  In addition, diagnostic code 5289 
is not applicable because, as discussed below, there is no 
evidence of functional impairment due to pain productive of 
disability more comparable to ankylosis of the lumbar spine.  
Moreover, a rating higher than 40 percent is not warranted 
under diagnostic code 5293 for intervertebral disc syndrome.  

It is significant to note that while private and VA 
electromyography and nerve conduction studies revealed 
findings consistent with left L5/S1 radiculopathy, the 
clinical evidence of record reveals no symptoms compatible 
with sciatic neuropathy.  Additionally, there has been no 
demonstration of muscle spasm or neurological findings 
appropriate to the site of the diseased disc.  The veteran 
retains normal power and sensation of the lower extremities, 
and lower extremity reflexes are present and equal.  
Therefore, in the absence of the requisite "pronounced" 
neurological pathology appropriate to the schedular criteria 
listed, the criteria for an evaluation greater than 40 
percent, under diagnostic code 5293, have not been met or 
approximated.

In addition, the Board does not find that any of the other 
applicable provisions of Chapters 3 and 4, 38 C.F.R., provide 
a basis for granting an increased rating for the veteran's 
low back disability, to include considerations of functional 
impairment due to pain, which is found to be contemplated by 
the 40 percent rating now in effect.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295; DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.

The Board is required to address the issue of entitlement to 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1)only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extra-schedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  Although the veteran reports he has not 
worked since September 1995 due to back pain, the objective 
clinical findings of record, as outlined above, are not 
consistent with such assertion.


ORDER

Entitlement to an increased rating for low back muscle strain 
and disc disease is denied. 



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

